Case 2:16-bk-17463-ER        Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                 Desc
                               Main Document    Page 1 of 49


  1   Eric J. Weissman
      eweissman@wilshirepacificadvisors.com
  2   WILSHIRE PACIFIC CAPITAL ADVISORS, LLC
      8447 Wilshire Blvd., Suite 202
  3   Beverly Hills, CA 90211
      Telephone:     (310) 526-3323
  4   Facsimile:     (310) 388-5405
  5

  6
                                     UNITED STATES BANKRUPTCY COURT
  7
                                     CENTRAL DISTRICT OF CALIFORNIA
  8
                                          LOS ANGELES DIVISION
  9

 10
      In re:                                                  Case No. 2:16-bk-17463-ER
 11
      GARDENS REGIONAL HOSPITAL AND                           Chapter 11
 12   MEDICAL CENTER, INC., dba GARDENS
      REGIONAL HOSPITAL AND MEDICAL                           FIRST AND FINAL APPLICATION OF
 13   CENTER                                                  WILSHIRE PACIFIC CAPITAL
                                                              ADVISORS, LLC, FOR SERVICES
 14                        Debtor                             RENDERED AND REIMBURSEMENT
                                                              OF EXPENSES AS FINANCIAL
 15                                                           ADVISOR TO THE DEBTOR FOR THE
                                                              PERIOD FROM JUNE 6, 2016,
 16                                                           THROUGH OCTOBER 10, 2018;
                                                              DECLARATION OF MR. STAN OTAKE
 17

 18
      Name of Applicant:                                    Wilshire Pacific Capital Advisors, LLC
 19
      Authorized to Provide Professional Services to:       Financial Advisor to the Debtor and its Counsel
 20
                                                            Order Entered August 16, 2016, nunc pro tunc
 21   Date of Retention:                                    to June 6, 2016
 22
      Period for which Final Compensation and
 23   Reimbursement is Sought:                              June 6, 2016 – October 10, 2018

 24   Amount of Final Compensation Sought as
      actual, reasonable and necessary:                     $1,192,908.50
 25
      Amount of Expense Reimbursement Sought as
 26   actual, reasonable and necessary:                     $708.61
 27
      This is a final application.
 28


                                                        1
      109727755\V-1
Case 2:16-bk-17463-ER             Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                                         Desc
                                    Main Document    Page 2 of 49


  1                                                   TABLE OF CONTENTS
  2                                                                                                                                  Page
  3   I.       INTRODUCTION ............................................................................................................... 3
  4   II.      WPCA’S QUALIFICATIONS ............................................................................................ 3
  5   III.     SUMMARY OF FEES AND EXPENSES .......................................................................... 3
  6   IV.      DETAIL OF MONTHLY ACTIVITIES BY WPCA .......................................................... 4
  7   V.       VALUATION OF SERVICES .......................................................................................... 15
  8
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
 26

 27
 28


                                                                      -2-
      109727755\V-1
Case 2:16-bk-17463-ER       Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                  Desc
                              Main Document    Page 3 of 49


  1            Wilshire Pacific Capital Advisors, LLC (“WPCA” or the “Company”) submits this First
  2   and Final Application for Fees and Reimbursement of Expenses for the period from June 6, 2016,
  3   through October 10, 2018, for services rendered to Gardens Regional Hospital and Medical
  4   Center, Inc. (the “Debtor”). In support of the Application, WPCA respectfully represents as
  5   follows:
  6                                                     I.
  7                                           INTRODUCTION
  8            1.     WPCA is the Financial Advisor of record the Debtor. The Debtor submitted its
  9   Application to employ WPCA (Doc. No. 134) on or about June 29, 2016. The Court granted the
 10   Motion of the Debtor to employ WPCA in an order entered on August 16, 2016, incorporating a
 11   tentative ruling (Doc. No 316). The entered order and tentative ruling are attached as Exhibit 1.
 12                                                    II.
 13                                    WPCA’S QUALIFICATIONS
 14            2.     WPCA is a FINRA licensed broker dealer that specializes in the healthcare
 15   industry. Eric Weissman supervises all activities at WPCA. A copy of his resume is attached as
 16   Exhibit 2. WPCA’s professionals have significant experience in providing investment banking
 17   and financial advisory services to distressed hospitals, including negotiating sale transactions,
 18   financings and balance sheet restructurings, having advised debtors, creditors, secured lenders
 19   and other parties-in-interest on chapter 11 proceedings.
 20                                                   III.
 21                               SUMMARY OF FEES AND EXPENSES
 22            3.     WPCA seeks final allowance for compensation for services rendered during the
 23   application period in the amount of $1,192,908.50 in Success Fees and Monthly Fees. The
 24   compensation for these services are described in Section 9 of the Debtor’s Application to Employ
 25   WPCA, as approved in its entirety in Paragraph 1 of the Order Granting Motion of Debtor to
 26   Employ WPCA. Specifically, as set forth in the tentative ruling: WPCA will receive payment of
 27   2.5% of any DIP financing obtained by the Debtor; a payment of the greater of $200,000 or 2.5%
 28


                                                      -3-
      109727755\V-1
Case 2:16-bk-17463-ER        Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                  Desc
                               Main Document    Page 4 of 49


  1   of the value of any sale transaction that is completed; and payment of $25,000 per month for
  2   performing financial advisory services.
  3            4.      As of the date of this Application, WPCA has been paid $690,389.00 thereof.
  4   WPCA submitted reimbursable expenses of $708.61 for the application period, which has been
  5   fully reimbursed. Accordingly, WPCA seeks allowance by the Court for total compensation and
  6   expense reimbursement of $1,193,617.11, of which $502,519.50 remains outstanding and unpaid
  7   by the Debtor.
  8                                                      IV.
  9                          DETAIL OF MONTHLY ACTIVITIES BY WPCA
 10            5.      WPCA was engaged for the purpose of rendering a wide range of financial
 11   advisory services, including but not limited to:
 12                    a. Review and analysis of the Debtor’s financial, operational and cash flow
 13                       performance;
 14                    b. Review of the Debtor’s historical operating results, recent performance,
 15                       business plan and associated restructuring initiatives, and advise the Debtor
 16                       and its counsel regarding the Debtor’s business plans, cash flow forecasts,
 17                       financial projections, cash flow reporting, claims, and plan alternatives;
 18                    c. Advise the Debtor and its counsel with respect to possible capital restructuring
 19                       and sale and financing alternatives, including providing options regarding
 20                       potential courses of action and assisting with the design, structuring and
 21                       negotiation of alternative restructuring and/or transaction structures;
 22                    d. Lead, analyze, review or assist in a sale process of the Debtor’s assets and add
 23                       strategic buyers to a sale process;
 24                    e. Review and analyze any proposals the Debtor or its counsel receives from third
 25                       parties in connection with a sale of assets;
 26                    f. Assist the Debtor and its counsel in identifying and valuing undisclosed assets,
 27                       if any, and consult with the Debtor and its counsel on the progress of asset
 28                       sales, locations, identification, and value;


                                                         -4-
      109727755\V-1
Case 2:16-bk-17463-ER         Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                  Desc
                                Main Document    Page 5 of 49


  1                   g. Preparation of estimated payout or distribution analyses;
  2                   h. Assist the Debtor and its counsel in developing strategies and related
  3                        negotiations with the Debtor and other interested parties with respect to
  4                        treatment of the unsecured creditors under a proposed plan or such treatment
  5                        under alternative proposals, including a sale of assets;
  6                   i. Preparation of periodic reports and updates to the Debtor regarding the status
  7                        of the Debtor’s post-petition operating performance, and various other issues
  8                        as requested by the Debtor and its counsel to facilitate informed decisions;
  9                   j. Advise the Debtor and its counsel regarding identity and value of avoidance
 10                        actions; and,
 11                   k. Perform all other services as directed by the Debtor or its counsel and as may
 12                        be required in the interests of the creditors.
 13            6.     As set forth in the application and the tentative ruling, WPCA is entitled to
 14   payment on the basis of Success Fees and Monthly Work Fees of $25,000 plus expenses and
 15   court appearances.
 16            7.     The Success Fees billed and paid over the application period relate to the
 17   following transactions:
 18      Date         Invoice       Paid                                  Description
       6/24/2016        12,500      12,500   Success Fee on $500,000 DIP financing draw
 19
        8/9/2016        25,007      25,007   Success Fee on $1,000,292 DIP financing draw
 20     9/8/2016        12,500      12,500   Success Fee on $500,000 DIP financing draw
       10/3/2016         2,500       2,500   Success Fee on $100,000 DIP financing draw
 21    10/7/2016         5,000       5,000   Success Fee on $200,000 DIP financing draw
      10/19/2016         8,750       8,750   Success Fee on $350,000 DIP financing draw
 22
      11/15/2016         8,743       8,743   Success Fee on $349,708.41 in DIP financing draw
 23   12/19/2016        10,851      10,851   Success Fee on $380,000 DIP financing draw; appearance in
                                             bankruptcy court; expenses
 24   12/27/2016        6,250        6,250   Success Fee on $250,000 DIP financing draw
       5/18/2017      200,000      200,000   Partial Success Fee on the Sale of Gardens to American Specialty
 25   10/10/2018      201,150            -   Final Success Fee calculation on the Sale and Gardens to American
                                             specialty plus retained assets almost fully liquidated, together
 26                                          exceeding $19.7 million,
                                               minus $92,101 related to a combined $3.63 million in DIP loan
 27                                          draws,
                                               minus partial invoice of $200,000 on 5/18/2017
 28                   493,251      292,101   TOTAL

                                                         -5-
      109727755\V-1
Case 2:16-bk-17463-ER       Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                  Desc
                              Main Document    Page 6 of 49


  1            8.     The Monthly Work Fees relate to financial advisory services described herein:
  2                   a. June 6 - July 2016. Financial advisory services; appearance in BK court;
  3                      preparation and review of MOR; prepare 13-week cash flow forecast; prepare
  4                      Schedule E/F.
  5                   b. August 2016. Financial advisory services; appearance in BK court; negotiate
  6                      asset purchase agreements with winning and back up bidders; deliver diligence
  7                      material to new management team; update 13-week cash flow forecast for
  8                      Strategic Global; analysis of seismic condition and upgrade requirements,
  9                      specifically related to the movement of the oxygen tank; assist Dentons prepare
 10                      settlement negotiations with CMS; preliminary review of claims over
 11                      $1 million; conference calls with UCC; review proposed collective bargaining
 12                      agreement with the SIEU; review of claim for fees and expenses on Promise
 13                      DIP loan; review proposed settlement with City Attorney related to patient
 14                      dumping allegation; assist in preparation of application to California Attorney
 15                      General.
 16                   c. September 2016. Financial advisory services; preparation and review of
 17                      MOR; update 13-week cash flow forecast; assist Dentons to prepare certain
 18                      missing schedules and exhibits for Attorney General application; analysis of
 19                      accounts receivable collection history and forecast; discuss CalOptima and
 20                      other managed care payors withholding payment from Gardens due to Harbor-
 21                      Gardens lien; consult on proposed rejection of ER group contract; respond to
 22                      AG supplemental questions; continued work on collective bargaining
 23                      agreement issue; review five promissory notes between Debtor and Strategic
 24                      Global.
 25                   d. October 2016. Financial advisory services; preparation and review of MOR;
 26                      negotiate sale-leaseback structure with Strategic Global; review healthcare
 27                      impact statement from Vizient in connection with AG application; strategize
 28                      on prospective litigation against California, curing defaults, transferral of


                                                      -6-
      109727755\V-1
Case 2:16-bk-17463-ER       Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                Desc
                              Main Document    Page 7 of 49


  1                      Medi-Cal provider agreement; review draft AG conditions with winning and
  2                      back up bidders; reconcile historical QAF payments and withholdings against
  3                      Medi-Cal payments; continue uploading diligence files to data room for
  4                      Strategic Global; discuss successor liability issue on Medi-Cal provider
  5                      agreement with Strategic Global; update Strategic Global on historical and
  6                      projected financial activity at Gardens; update schedule of admin claims for
  7                      Dentons; discussions with California Hospital Association; review and respond
  8                      to Paladin discovery requests.
  9                   e. November 2016. Financial advisory services; preparation and review of
 10                      MOR; negotiate subordination agreement with Strategic Global; discussions
 11                      with California Department of Healthcare Services (John Beshara) regarding
 12                      historical and projected QAF calculations; preparation of projected waterfall
 13                      reflecting sources and uses of cash and other assets for UCC (Andrew
 14                      Sherman); continued negotiation of subordination agreement with MidCap
 15                      Financial Services in connection with sale to Strategic Global; conf call with
 16                      UCC; determine PTO expense to be covered by Strategic Global as part of the
 17                      sale; attend NLRB hearing; review submitted claim by LA County in
 18                      connection with patient dumping allegation; research documentation related to
 19                      $5 million Moskowitz note; conf call with Strategic Global’s attorneys; update
 20                      13-week cash flow forecast; negotiate additional DIP loan draws with Strategic
 21                      Global; initiate reduction-in-force calculations; review asset purchase
 22                      agreement, sale leaseback agreement and management services agreement with
 23                      Board of Directors.
 24                   f. December 2016. Financial advisory services; preparation and review of
 25                      MOR; preparation of presentation for meeting in Sacramento with California
 26                      Attorney General, including detailed market analysis for charity care in
 27                      Gardens' primary service area; strategize with Strategic Global regarding the
 28                      inclusion of UHW in Sacramento trip; update 13-week cash flow forecast for


                                                     -7-
      109727755\V-1
Case 2:16-bk-17463-ER       Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                Desc
                              Main Document    Page 8 of 49


  1                      bankruptcy court; analysis of reduction in cash collections under Strategic
  2                      Global management; conference calls with UCC; analyze A/R reserves
  3                      pertaining to workers comp and personal injury lien cases; prepare written
  4                      Declaration related to Debtor's Emergency Motion to Amend Existing DIP
  5                      Financing Order; meeting in Riverside with Strategic Global principals; calls
  6                      with Paladin regarding protection of its junior secured claim; correspondence
  7                      with back up bidder; review amendments to Asset Purchase Agreement and
  8                      DIP Financing Agreement; discussions with Wendy Horwitz at AG office.
  9                   g. January 2017. Financial advisory services; preparation and review of MOR;
 10                      review of professional and other administrative claims; discussions with
 11                      Strategic Global regarding DIP loan repayment; negotiation with Promise
 12                      regarding hospital license renewal; reopen negotiations with Le Summit;
 13                      launch negotiations with Verity; provision of diligence materials to prospective
 14                      successors to Strategic Global; negotiation of term sheet with Doral
 15                      Healthcare; negotiations with Promise Healthcare; review of pre-petition PTO
 16                      obligations and correction of accounting related thereto; meeting with
 17                      California Attorney General regarding overly burdensome conditions to
 18                      approval of the sale to Strategic Global.
 19                   h. February 2017. Financial advisory services; preparation and review of MOR;
 20                      update 13-week cash flow forecast; update accounts receivable analysis and
 21                      collections performance; preparation of materials for conference call with all
 22                      secured creditors and UCC to review personnel and operating expenses; review
 23                      of Asset Purchase Agreement, Promissory Note and Guaranty agreements with
 24                      Promise; analysis of Medi-Cal offsets to QAF payments; coordination of
 25                      diligence materials on hospital license suspension; review of Promise diligence
 26                      materials; analysis of CMS recoupment issue; negotiation of key terms of sale
 27                      to Promise Healthcare; correspondence with prospective bidders regarding
 28                      closed hospital sale; multiple meetings and conference calls with Board; call


                                                      -8-
      109727755\V-1
Case 2:16-bk-17463-ER       Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                Desc
                              Main Document    Page 9 of 49


  1                      with California Department of Public Health regarding possible hospital
  2                      closure; negotiation of Transition Services Agreement with Strategic Global;
  3                      discussions with UCC.
  4                   i. March 2017. Financial advisory services; preparation and review of MOR;
  5                      negotiations with Strategic Global regarding the potential sale of medical
  6                      equipment; preparation of employee cost reduction plan; negotiation of DIP
  7                      repayment plan with Strategic Global; analysis of Medi-Cal witholdings for
  8                      unpaid QAF liabilities; multiple rounds of negotiation with Paladin; review of
  9                      Paladin settlement agreement; negotiations with LA County as hospital buyer;
 10                      tour of the facility; discussions with Wells Fargo regarding post-closing
 11                      interim management services agreement with Promise; review of promissory
 12                      note and guarantee agreements; conference call with Board regarding
 13                      employees and collections; edits to Asset Purchase Agreement, Promissory
 14                      Note, Guaranty; discussions with Le Summit; discussions with new outside
 15                      billing and collections companies; update projected payroll file.
 16                   j. April 2017. Financial advisory services; preparation and review of MOR;
 17                      review and discussion of Promise Healthcare objections to sale motion;
 18                      continue negotiations with Dr. Singh and American Specialty; support for
 19                      Dentons in analyzing economics of QAF payments and receipts at GRHMC;
 20                      discussions with Board regarding preservation of hospital lease and the related
 21                      conditional use permit extension; conference calls with UCC; review of unpaid
 22                      admin claims; review of Strategic Global DIP loan fees; detailed analysis of
 23                      estimated collectable value of hospital accounts receivable; analysis of accrued
 24                      professional fees; review of physician courtesy discount issue; negotiations
 25                      with Strategic Global regarding accrual of interest on DIP loan; detailed review
 26                      of asset purchase agreement with Promise Healthcare; preparation of A/R
 27                      collections analysis; review and update to 13-week cash flow projection.
 28


                                                     -9-
      109727755\V-1
Case 2:16-bk-17463-ER       Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                 Desc
                             Main Document    Page 10 of 49


  1                   k. May 2017. Financial advisory services; appearance in bankruptcy court;
  2                      preparation and review of MOR; analysis of debtor's need to extend
  3                      professional and general liability policy with BETA; analysis of employees
  4                      and expenses for allocation between the debtor and American Specialty;
  5                      development of cost and personnel reduction and transition plan with CEO for
  6                      the UCC; recovery of lease security deposit from landlord-Moskowitz; conf
  7                      call with Board regarding notification of the asset sale to California
  8                      Department of Public Health; review and documentation of DIP repayment to
  9                      Promise Healthcare; conf calls with UCC.
 10                   l. June 2017. Financial advisory services; appearance in bankruptcy court;
 11                      negotiations with secured creditor Rollins Nelson; conference call regarding
 12                      claim by Promise Healthcare for additional legal fees and default interest on
 13                      DIP loan; assist Dentons on appeal of California QAF recoupment/offset
 14                      action; review of invoices and analysis of claim by Strategic Global for
 15                      payment of additional legal fees, interest and medical supplies provided during
 16                      management period; review of admin claim by Sheppard Mullin.
 17                   m. July 2017. Financial advisory services; preparation and review of MOR;
 18                      review of historical bank records; preparation of cash flow forecast for UCC;
 19                      preparation of disbursement on admin claims; conf calls with Board of
 20                      Directors regarding continuing responsibility, liability, and D&O coverage.
 21                   n. August 2017. Financial advisory services; preparation and review of MOR;
 22                      negotiations with Strategic Global regarding repayment of DIP loan, legal fees,
 23                      default interest and medical supply expenditures from affiliated entities;
 24                      analysis of historical liabilities and write offs by GRHMC with secured
 25                      creditors, including South Bay, Roxbury, Sycamore; assist Dentons in
 26                      preparation of appeal related to QAF offsets.
 27                   o. September 2017. Financial advisory services; preparation and review of
 28                      MOR; review of Cerner's $4 million administrative and unsecured claims;


                                                     - 10 -
      109727755\V-1
Case 2:16-bk-17463-ER       Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                 Desc
                             Main Document    Page 11 of 49


  1                      meeting and negotiations with Cerner; preparation for mediation with secured
  2                      creditor Rollins Nelson; response to Rollins Nelson request for information,
  3                      including updated hospital accounts receivable and collections analysis,
  4                      personnel costs, administrative claims; review of Accounts Payable aging
  5                      schedule; preparation of settlement proposal for Strategic Global regarding
  6                      outstanding claim for legal fees; conference call regarding Blue Shield
  7                      receivable; update admin claim analysis for Dentons; preparation of
  8                      accounting summary of receivable due from Blue Shield of Michigan for UCC.
  9                   p. October 2017. Financial advisory services; appearance in bankruptcy court;
 10                      preparation and review of MOR; delivery of information for Settlement
 11                      Stipulation with Strategic Global; work on Cerner agreement, including
 12                      discussions with Chad Hendricks; review of EDD claim for $600,000;
 13                      additional work on Blue Shield of Michigan claim; preparation and conference
 14                      call with Board of Directors regarding assignment of claims to UCC; extensive
 15                      and detailed analysis of pre-petition management company claims and write
 16                      offs by the hospital; finalized negotiation with Strategic Global for significant
 17                      reduction in its (disputed) administrative claim; updates to hospital accounting
 18                      to reflect negotiated agreements with management companies; discussions
 19                      with Board of Directors regarding various settlement agreements with prior
 20                      management companies.
 21                   q. November 2017. Financial advisory services; appearance in bankruptcy court;
 22                      preparation and review of MOR; preparation of initial Sources and Uses for
 23                      intended plan confirmation in Q2 2018; discussions with Board regarding
 24                      assignment of claims to UCC; review of demand letter to Weiner entities;
 25                      negotiations with post-petition vendors targeting settlements at 35 cents/dollar;
 26                      review of D&O Settlement agreement; coordinate recovery of funds from
 27                      Paladin to Gardens; preparation of disbursement to professionals; review of
 28                      Cerner settlement discussions.


                                                     - 11 -
      109727755\V-1
Case 2:16-bk-17463-ER       Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                Desc
                             Main Document    Page 12 of 49


  1                   r. December 2017. Financial advisory services; appearance in bankruptcy court;
  2                      preparation and review of MOR; update projected Sources and Uses to
  3                      determine strategy for negotiations with Weiner entities and the minimum
  4                      results that would be required to confirm a plan; analysis of Blue Shield
  5                      receivable; preparation of disbursement to professionals; update personnel
  6                      reduction plan; conference call with Board; attend all-day mediation with
  7                      Weiner entities conducted by Judge Zive; review of Paladin and Rollins
  8                      Nelson settlement agreement for hospital accounting purposes; negotiated
  9                      $200,000 reduction in admin claims.
 10                   s. January 2018. Financial advisory services; review and preparation of MOR;
 11                      preparation of Sources and Uses for confirmation plan; conference calls with
 12                      Board regarding confirmation plan and appropriate insurance coverage; review
 13                      of revised Settlement Agreement with Weiner parties; review post-petition
 14                      admin vendor payments register; Board calls regarding standards for approval
 15                      of settlements in bankruptcy; assist UCC and George Hirsh with preparation of
 16                      Moskowitz complaint; update analysis of proposed Weiner settlement offer;
 17                      lead settlement negotiations with Weiner entities (5 hour meeting at Levine
 18                      Neale offices); provide documents requested by UCC on Moskowitz claim.
 19                   t. February 2018. Financial advisory services; review and preparation of MOR;
 20                      prepare exhibits to Weiner settlement analysis; respond to US Trustee requests
 21                      for information regarding Debtor's insurance policies; preparation of
 22                      normalized cash flow analysis; review of zero balance account collection
 23                      activities by MES; review of claim by Nuance and limited objection; response
 24                      to debtor's counsel on QAF issue; review of Patient Care Ombudsman issue;
 25                      review of wrongful termination (Alvarado) settlement agreement.
 26                   u. March 2018. Financial advisory services; preparation and review of MOR;
 27                      conducted settlement negotiations with the Weiner entities; discussions with
 28                      Board, management and UCC regarding Weiner settlement; provide UCC


                                                     - 12 -
      109727755\V-1
Case 2:16-bk-17463-ER       Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                 Desc
                             Main Document    Page 13 of 49


  1                      (Andrew Sherman) information regarding Moskowitz claim; conduct
  2                      negotiations with approximately 50 post-petition vendors; analysis related to
  3                      Employment Development Department settlement agreement; update projected
  4                      QAF forecast; update hospital accounts related to professional fees; update
  5                      projected Sources and Uses chart for debtor's counsel; analysis of admin
  6                      claims to OCP's for calculation of 10% discount negotiated by UCC.
  7                   v. April 2018. Financial advisory services; preparation and review of MOR;
  8                      conducted settlement negotiations with the Weiner entities; review and strategy
  9                      on QAF offset claim; coordinate information with Anthony Carrasco regarding
 10                      negotiations on Blue Shield of Michigan receivable; consult on Medicare cost
 11                      report issue; consult on D&O insurance issue; analyze Moskowiz claim.
 12                   w. May 2018. Financial advisory services; preparation and review of MOR;
 13                      finalize Weiner settlement; review first draft of Disclosure Statement and Plan
 14                      of Liquidation; update historical section of Disclosure Statement; analyze
 15                      projected economic consequences to all proposed creditor classes; advise on
 16                      the assignment of avoidance action claims to local counsel; review and correct
 17                      Dentons' proposed Sources and Uses of cash for plan confirmation; reconcile
 18                      hospital accounts with invoices provided by professionals.
 19                   x. June 2018. Financial advisory services; preparation and review of MOR;
 20                      continue work on Liquidation Analysis, including detailed review of debtor's
 21                      accounts receivables by payor class, zero balance accounts, workers comp
 22                      accounts, prepayments, security deposits, retainers, pre-petition priority claims;
 23                      update projected Sources of Uses of cash associated with Liquidation Analysis;
 24                      emails and discussions with UCC (Boris Mankovetskiy) regarding the
 25                      Liquidation Analysis; discussions with Board and counsel regarding
 26                      Liquidation Analysis; preparation of analysis of Blue Shield of Michigan
 27                      receivable for UCC.
 28


                                                     - 13 -
      109727755\V-1
Case 2:16-bk-17463-ER       Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                 Desc
                             Main Document    Page 14 of 49


  1                   y. July 2018. Financial advisory services (Jul 2018); preparation and review of
  2                      MOR; preparation of updated Liquidation Analysis, including schedules and
  3                      exhibits for final bankruptcy Disclosure Plan; respond to additional requests
  4                      for information pertaining to Plan of Liquidation; research regarding additional
  5                      accounts receivable, including workers comp claims that carriers denied
  6                      payment for related medical implants.
  7                   z. August 2018. Financial advisory services; preparation and review of MOR;
  8                      reconcile UCC professional fee statements with hospital accounts; reconcile
  9                      administrative accounts payable aging schedule, including calculation of write
 10                      down of professional fees in court approved Weiner settlement agreement;
 11                      Board call regarding timeline and process for confirmation of Liquidating
 12                      Plan; preparation of accounts receivable cost of collections analysis for
 13                      Dentons; review of zero balance accounts assigned to MES for collection;
 14                      review and reversal of certain A/R reserve accounts.
 15                   aa. September 2018. Financial advisory services; preparation and review of
 16                      MOR; detailed analysis of pre-petition general unsecured claims; preparation
 17                      and review of Declaration in support of plan confirmation; call with Board
 18                      regarding timing of resignation and replacement by liquidating trustee; analysis
 19                      and support on hospital claim against Liberty Mutual; review Otake
 20                      declaration; review Walton declaration; preparation of draft liquidating balance
 21                      sheet using 8/31/2018 MOR.
 22                   bb. October 2018. Financial advisory services; analysis of priority claims register
 23                      for Liquidating Trustee; analysis of convenience class claims for Liquidating
 24                      Trustee.
 25   See Exhibit 3 for a detailed chart of bills and payments on all Success Fees, Monthly Work Fees
 26   and expenses.
 27
 28


                                                     - 14 -
      109727755\V-1
Case 2:16-bk-17463-ER       Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                  Desc
                             Main Document    Page 15 of 49


  1            9.     Pursuant to an agreement with the Unsecured Creditors Committee, WPCA has
  2   agreed to a 10% discount all of its accrued, unpaid invoices as of 5/31/2018 and thereafter. The
  3   discount has been applied appropriately.
  4            10.    In delivering the financial advisory services described above, WPCA worked
  5   closely with the Debtor’s Chief Executive Officer, Mr. Stan Otake, who reviewed and approved
  6   each invoice. See the attached Declaration by Mr. Stan Otake.
  7                                                      V.
  8                                     VALUATION OF SERVICES
  9            11.    WPCA respectfully suggests that the fair and reasonable value of the services
 10   performed by it for the Application period is not less than $1,193,617. WPCA observes that this
 11   has been one of the most complicated single-hospital bankruptcy cases in the state of California.
 12   Due to the unexpectedly stringent set of conditions imposed by the California Attorney General
 13   on the first proposed sale of the hospital to Strategic Global, which Strategic Global found to be
 14   unworkable, WPCA was required to sell the hospital twice, resulting in double the work load
 15   without any increase or adjustment to its Success Fee formula. All projects performed and
 16   services rendered were at the discretion or instruction of the Debtor, and such services were
 17   necessary to fulfill the Debtor’s duties and obligations to the Court, the secured creditors, the
 18   unsecured creditors, the employees’ union, the Board of Directors and all other federal and state
 19   regulatory authorities that govern hospital operations.
 20            WHEREFORE, WPCA respectfully requests approval by the Court for the Debtor to
 21   make the final payment requested in this Application.
 22   Dated: November 28, 2018                      WILSHIRE PACIFIC CAPITAL ADVISORS, LLC
                                                    ERIC J. WEISSMAN
 23

 24

 25                                                 By
                                                              Eric J. Weissman
 26

 27
 28


                                                      - 15 -
      109727755\V-1
Case 2:16-bk-17463-ER        Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                  Desc
                              Main Document    Page 16 of 49


  1                                 DECLARATION OF STAN OTAKE
  2            I, Stan Otake, declare that if called as a witness, I would and could competently testify

  3   thereto as follows:

  4            1.     I am the Chief Executive Officer of Gardens Regional Hospital and Medical

  5   Center, Inc., dba Gardens Regional Hospital and Medical Center (“Gardens”).

  6            2.     The Debtor retained Wilshire Pacific Capital Advisors, LLC, to act as its financial

  7   advisor in the above referenced bankruptcy case (the “Chapter 11 Case”).

  8            3.     As Chief Executive Officer, I have spent significant amounts of time working with

  9   individuals at Wilshire Pacific Capital Advisors in the Chapter 11 Case. The Chapter 11 Case

 10   was filed on June 6, 2016, so I have been directing and observing Wilshire Pacific Capital

 11   Advisor’ work on behalf of the Debtor for more than two years.

 12            4.     In light of the major disruption to the original sale of the Debtor in 2016 to

 13   Strategic Global for approximately $19,544,000, it is my opinion that the subsequent sale of

 14   certain assets to American Specialty and the retention of other key assets and claims, which has

 15   resulted in more than $19,706,000 in recovery of value, represents an impressive achievement for

 16   Wilshire Pacific Capital Advisors.

 17            5.     I have reviewed the Application of Wilshire Pacific Capital Advisors, LLC, for

 18   Fees and Reimbursement of Expenses for the Period from June 6, 2016, to October 10, 2018 (the

 19   “Application”), requesting approval and payment of fees totaling $1,192,908.50 and

 20   reimbursement of expenses totaling $708.61 incurred during the period from June 6, 2016,

 21   through October 31, 2018, for a total of $1,193,617.11.

 22            6.     I am informed and believe that approximately $691,097.61 of these fees and

 23   expenses have already been paid pursuant to authorization by the Court.

 24            7.     I am informed and believe that the Debtor owes Wilshire Pacific Capital Advisors

 25   $502,520. I am informed and believe that the Debtor has more than $2,900,000 in bank accounts

 26   from which the fees of Wilshire Pacific Capital Advisors and other professionals could be paid.

 27            8.     I approve and support the Application.

 28


                                                      - 16 -
      109732689\V-1
Case 2:16-bk-17463-ER   Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59   Desc
                         Main Document    Page 17 of 49
Case 2:16-bk-17463-ER          Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59      Desc
                                Main Document    Page 18 of 49


  1                                            EXHIBITS

  2

  3   1.       Order Approving Employment of Wilshire Pacific Capital Advisors, LLC

  4   2.       Resume of Eric J. Weissman

  5   3.       Chart on Fees

  6   4.       Expenses

  7

  8

  9
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26

 27

 28


                                                   -1-
      109732689\V-1
Case 2:16-bk-17463-ER   Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59   Desc
                         Main Document    Page 19 of 49




         EXHIBIT 1
Case
Case2:16-bk-17463-ER
     2:16-bk-17463-ER Doc
                      Doc1386
                          319 Filed
                                Filed08/16/16
                                     11/28/18 Entered
                                               Entered08/16/16
                                                       11/28/1810:23:38
                                                               18:07:59 Desc
                                                                        Desc
                       Main
                        MainDocument
                             Document PagePage20
                                               1 of 49
                                                    2




                                                                  FILED & ENTERED

                                                                        AUG 16 2016

                                                                   CLERK U.S. BANKRUPTCY COURT
                                                                   Central District of California
                                                                   BY gonzalez DEPUTY CLERK




                 UNITED STATES BANKRUPTCY COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                            LOS ANGELES DIVISION
In re:    Gardens Regional Hospital and        Case No.: 2:16-bk-17463-ER
          Medical Center, Inc.,
          Debtor.                              Chapter: 11
                                               ORDER GRANTING MOTION OF
                                               DEBTOR TO EMPLOY WILSHIRE
                                               PACIFIC CAPITAL ADVISORS

                                               Date:       August 15, 2016
                                               Time:       10:00 a.m.
                                               Location:   Courtroom 1568
                                                           Roybal Federal Building
                                                           255 East Temple Street
                                                           Los Angeles, CA 90012

   For the reasons set forth in the Court’s tentative ruling [Doc. No. 316], which the Court
adopts as its final ruling, the Court HEREBY ORDERS as follows:
1) The Debtor’s Application to Employ Wilshire Pacific Capital Advisors as Financial
   Advisors, Nunc Pro Tunc (“Motion”) [Doc. No. 134] is GRANTED in its entirety.
2) The Court approves the employment of Wilshire Pacific Capital Advisors (“WPCA”) on the
   terms proposed in the Motion, pursuant to §§327(a) and 328(a). WPCA’s employment is
   effective as of the date of the petition.
3) WPCA shall seek approval of its compensation pursuant to §328(a).
Case
Case2:16-bk-17463-ER
     2:16-bk-17463-ER Doc
                      Doc1386
                          319 Filed
                                Filed08/16/16
                                     11/28/18 Entered
                                               Entered08/16/16
                                                       11/28/1810:23:38
                                                               18:07:59 Desc
                                                                        Desc
                       Main
                        MainDocument
                             Document PagePage21
                                               2 of 49
                                                    2


   IT IS SO ORDERED.
                                    ###




     Date: August 16, 2016
 Case 2:16-bk-17463-ER        Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                  Desc
                               Main Document    Page 22 of 49




                             United States Bankruptcy Court
                              Central District of California
                                         Los Angeles
                                 Judge Ernest Robles, Presiding
                                   Courtroom 1568 Calendar

Monday, August 15, 2016                                                        Hearing Room        1568

10:00 AM
2:16-17463    Gardens Regional Hospital and Medical Center, Inc.                              Chapter 11

    #3.10     HearingRE: [134] Application to Employ WILSHIRE PACIFIC CAPITAL ADVISORS
              as FINANCIAL ADVISOR, NUNC PRO TUNC ; DECLARATION OF ERIC J.
              WEISSMAN

                                   Docket       134

  Tentative Ruling:
      8/11/2016: For the reasons set forth below, GRANT Motion.


      Pleadings Filed and Reviewed:

      1) Debtor’s Application to Employ Wilshire Pacific Capital Advisors as Financial
         Advisors, Nunc Pro Tunc ("Motion") [Doc. No. 134]
         a) Notice of Hearing on Motion [Doc. No. 249]
      2) Limited Objection to Debtor’s Application to Employ Wilshire Pacific Capital
         Advisors ("Objection") [Doc. No. 191]
      3) Debtor’s Reply to Limited Objection to Debtor’s Application to Employ Wilshire
         Pacific Capital Advisors ("Reply") [Doc. No. 296]
      4) Statement of the Official Committee of Unsecured Creditors in Support of
         Debtor’s Application to Employ Wilshire Pacific Capital Advisors as Financial
         Advisor [Doc. No. 302]

         For the reasons set forth below, the Debtor’s Motion to employ Wilshire Pacific
      Capital Advisors is GRANTED.

      I. Facts and Summary of Pleadings
      Summary of Motion
          Chapter 11 Debtor and Debtor-in-Possession Gardens Regional Hospital and
      Medical Center, Inc. (“Debtor”) seeks to employ Wilshire Pacific Capital Advisors
      (“WPCA”) as its financial advisor, effective as of the petition date. Debtor seeks to
      employ WPCA under §328(a). WPCA will provide (or has provided) the following
      services:
      1) Secure debtor-in-possession financing.

8/11/2016 11:53:36 AM                        Page 7 of 27
 Case 2:16-bk-17463-ER        Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59               Desc
                               Main Document    Page 23 of 49




                             United States Bankruptcy Court
                              Central District of California
                                         Los Angeles
                                 Judge Ernest Robles, Presiding
                                   Courtroom 1568 Calendar

Monday, August 15, 2016                                                      Hearing Room        1568

10:00 AM
CONT...     Gardens Regional Hospital and Medical Center, Inc.                              Chapter 11
      2) Lead the sale process of the Debtor’s assets, including locating strategic buyers.
      3) Provide various monthly advisory services, including:
         a) Preparation and weekly maintenance of the Debtor’s 13-week cash flow
            projection, including (a) reconciliation and projection of cash collections by
            payor class based on daily cash collection reports, changes in rates with
            payors, updates to contracts, and other Debtor activities that will impact cash
            collections; (b) evaluation of extraordinary and one-time sources of revenue;
            (c) detailed analysis of revenue and cash collections per patient day and
            projected impact of current patient volume on future cash collections; (d)
            weekly analysis and reconciliation of all expenditures by check and wire
            transfer by expense category; (e) investigation of any discrepancies,
            particularly related to cancelled and/or duplicate checks; (f) review of bi-
            weekly payroll, payroll tax and benefits, as well as changes in headcount by
            department and the projected impact on future salaries, wages and benefits; (g)
            projection of possible need for non-salaried personnel costs, such as nurse
            registry and other contract laborers; (h) weekly review of all professional fees,
            including medical directorships, other clinical related fees, legal fees,
            management fees and bankruptcy related fees; (i) analysis of purchased
            services, including laboratories, imaging, transcription, dialysis, anesthesia,
            clinical data and third party collections activity; (j) review and updates to
            capital expenditures, particularly those required under the Debtor’s Corrective
            Action Plan with the Department of Health Services; and (k) budgeting for
            financing related costs with the Debtor’s DIP lender.
         b) Assistance and guidance to the Debtor’s management team in complying with
            all financial reporting requirements to the U.S. Trustee, including the
            Statement of Financial Affairs and the Monthly Operating Reports.
         c) Preparation of reports to the Debtor’s Board of Directors related to all
            financial aspects of the bankruptcy, which includes: (a) daily conference calls
            with the Chairman of the Board of Directors, management and the other
            professional advisors to the Board; and (b) drafting analyses and
            recommendations as requested by the Board in exercising its business
            judgment related to all financial activity of the Debtor.
         d) Preparation of estimated payout or distribution analyses.
         e) Preparation of all other periodic reports and updates to the Debtor and its
            counsel regarding the status of Debtor’s post-petition operating performance
            and various other issues as requested by the Debtor and its counsel to facilitate


8/11/2016 11:53:36 AM                        Page 8 of 27
 Case 2:16-bk-17463-ER        Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                 Desc
                               Main Document    Page 24 of 49




                             United States Bankruptcy Court
                              Central District of California
                                         Los Angeles
                                 Judge Ernest Robles, Presiding
                                   Courtroom 1568 Calendar

Monday, August 15, 2016                                                       Hearing Room        1568

10:00 AM
CONT...       Gardens Regional Hospital and Medical Center, Inc.                            Chapter 11
              informed decisions.
           f) Assembly and distribution of all reports requested by the senior secured
              creditors.
           g) Preparation of any information or reports requested by the unsecured creditors
              via the Unsecured Creditors Committee regarding all financial activities of the
              Debtor.

          WPCA will receive a payment of 2.5% of any DIP financing obtained by the
      Debtor; a payment of the greater of $200,000 or 2.5% of the value of any sale
      transaction that is completed; and payment of $25,000 per month for performing
      financial advisory services.

      Opposition of Rollins-Nelson Group
          Secured creditor Rollins-Nelson Group ("RNG") does not oppose the employment
      of WPCA in connection with the sale of the Debtor’s assets, although RNG argues
      that WPCA’s fee should be limited to the greater of $50,000 or 2.5% of the cash paid
      at closing. (The amount proposed in the Motion is the greater of $200,000 or 2.5% of
      the value paid at closing; given the structure of the transaction, 2.5% of the value at
      closing will be greater than 2.5% of the cash at closing.)
          RNG primarily objects to the Debtor’s employing and paying WPCA $25,000 per
      month to provide additional advisory services. According to RNG, this employment is
      objectionable for the following reasons:
      1) Since the Debtor is selling all its assets, there should be little if any work for
          which it is necessary to employ a high-priced financial advisor like WPCA. If the
          Court allows the Debtor to retain WPCA to provide these additional monthly
          services, its fee should not be paid from cash collateral until RNG’s secured claim
          of $1.2 million is paid in full.
      2) WPCA has already received a reasonable fee for raising the DIP financing, and
          will receive a substantial fee in connection with the sale of the Debtor’s assets.
          Therefore, WPCA is not entitled to receive an additional $25,000 monthly fee for
          other services.
      3) Rather than being allowed a fixed monthly fee of $25,000, WPCA should be
          required to submit a fee application, setting forth the time spent in providing
          necessary services. WPCA’s compensation should then be determined according
          to the lodestar method.
      4) WPCA received a $30,000 prepetition payment from the Debtor within the 90-day


8/11/2016 11:53:36 AM                        Page 9 of 27
 Case 2:16-bk-17463-ER         Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                   Desc
                                Main Document    Page 25 of 49




                              United States Bankruptcy Court
                               Central District of California
                                         Los Angeles
                                 Judge Ernest Robles, Presiding
                                   Courtroom 1568 Calendar

Monday, August 15, 2016                                                          Hearing Room        1568

10:00 AM
CONT...        Gardens Regional Hospital and Medical Center, Inc.                         Chapter 11
           non-insider preference period. This makes WPCA a target for a preference action.
           As a result, WPCA is conflicted and on that basis should be disqualified from
           employment.

      Debtor’s Reply
           Debtor replies to RNG’s Opposition as follows:
           Regarding the $25,000 monthly fee for consulting services to which RNG objects,
      WPCA was hired to perform three separate functions for the Debtor: obtain DIP
      financing, arrange for the sale of the Debtor’s assets, and provide monthly financial
      advisory services. The $25,000 fee compensates WPCA for providing the monthly
      advisory services. The Debtor reviewed proposals from multiple bankruptcy
      specialists offering to provide the same services, and WPCA was the most cost-
      effective option. The monthly advisory services are not connected to the DIP
      financing or the sale of the hospital, and therefore continue to be necessary
      notwithstanding the sale.
           With respect to RNG’s contention that WPCA’s fees should not be paid from its
      cash collateral, the successful auction of the hospital will yield funds sufficient to pay
      all secured creditors in full. WPCA’s $25,000 monthly fee for the preparation,
      supervision, and maintenance of the Debtor’s cash flow forecasts and related
      schedules has a de minimis effect on the pre-petition secured creditor’s claims,
      considering the pending $19 million sale transaction that WPCA arranged.
           With respect to RNG’s contention that WPCA is conflicted as a preference target,
      adopting RNG’s reasoning would mean that every financial advisor who performed
      and received payment for prepetition services would be conflicted. WPCA has a
      complete defense to any preference action. The prepetition payments it received were
      for work performed prepetition and therefore constitute a contemporaneous exchange
      for new value.

      Official Committee of Unsecured Creditor’s Statement in Support of the
      Employment of WPCA
          The Official Committee of Unsecured Creditors (“Committee”) supports the
      employment of WPCA. The Committee requests that any order authorizing the
      employment of WPCA clarify that WPCA is employed pursuant to §§327(a) and 328
      (a) and that any and all of WPCA’s requests for compensation will be governed by §§
      330 and 331.



8/11/2016 11:53:36 AM                         Page 10 of 27
 Case 2:16-bk-17463-ER        Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                   Desc
                               Main Document    Page 26 of 49




                             United States Bankruptcy Court
                              Central District of California
                                         Los Angeles
                                 Judge Ernest Robles, Presiding
                                   Courtroom 1568 Calendar

Monday, August 15, 2016                                                        Hearing Room         1568

10:00 AM
CONT...       Gardens Regional Hospital and Medical Center, Inc.                             Chapter 11
      II. Findings and Conclusions
          Section 328(a) provides:
               The trustee … with the court’s approval, may employ or authorize the
               employment of a professional person under section 327 or 1103 of this title, as
               the case may be, on any reasonable terms and conditions of employment,
               including on a retainer, on an hourly basis, on a fixed or percentage fee basis,
               or on a contingent fee basis. Notwithstanding such terms and conditions, the
               court may allow compensation different from the compensation provided
               under such terms and conditions after the conclusion of such employment, if
               such terms and conditions prove to have been improvident in light of
               developments not capable of being anticipated at the time of the fixing of such
               terms and conditions.
          The Court finds that the terms and conditions upon which the Debtor proposes to
      employ and pay WPCA are reasonable. WPCA will receive 2.5% of any DIP
      financing that it raises for the Debtor. The 2.5% payment is customary for financings
      of this type. WPCA will receive a payment of the greater of $200,000 or 2.5% of the
      value of any sale transaction that is completed. This fixed percentage payment is
      likewise customary in transactions of this type. RNG’s suggestion that WPCA’s
      payment be reduced to the greater of $50,000 or 2.5% of the cash paid at closing is
      overruled. WPCA has already demonstrated its value to the estate through its
      performance at the auction, which yielded far more for the Debtor’s assets than had
      been anticipated.
          The Court finds that the $25,000 per month that WPCA will be paid for financial
      advisory services is reasonable. The services are necessary notwithstanding the
      pending sale. The Debtor is still required to prepare and report cash flow projections
      during the 60–105 period pending the sale of its assets. In fact, one of the reasons for
      such reporting is to satisfy the demands of secured creditors. WPCA’s monthly
      services are also necessary to enable the Debtor to comply with UST reporting
      requirements.
          RNG’s argument that WPCA must submit hourly billing records to enable the
      Court to evaluate its fees in accordance with the lodestar method is without merit.
      Section 328(a) expressly permits the Debtor to employ professionals “on a fixed …
      fee basis” such as the $25,000 monthly fee proposed here.
          RNG’s objection to the payment of WPCA’s monthly fees from its cash collateral
      is overruled. In approving the sale of the Debtor’s assets and the continued use of cash
      collateral, the Court found that the claims of secured creditors (including RNG) were


8/11/2016 11:53:36 AM                        Page 11 of 27
 Case 2:16-bk-17463-ER         Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59               Desc
                                Main Document    Page 27 of 49




                              United States Bankruptcy Court
                               Central District of California
                                         Los Angeles
                                 Judge Ernest Robles, Presiding
                                   Courtroom 1568 Calendar

Monday, August 15, 2016                                                        Hearing Room       1568

10:00 AM
CONT...       Gardens Regional Hospital and Medical Center, Inc.                              Chapter 11
      adequately protected:
              The Sale to Strategic will provide $8 million in cash, which is more than
              adequate to repay the approximately $4.5 million in prepetition secured
              claims. The Sale to Strategic also provides the estate additional value in the
              amount of up to $4 million in accounts receivable, and Replacement DIP
              Financing that will be forgiven upon closing. Even if collections on the
              accounts receivable do not yield the full amount of $4 million to the estate, the
              secured creditors are protected by an equity cushion that is far in excess of
              20%.
      Final Ruling Granting Debtor’s Motion (A) Authorizing the Debtor to Obtain
      Postpetition Financing; (B) Authorizing the Debtor to Use Cash Collateral; and (C)
      Granting Adequate Protection to Prepetition Secured Creditors [Doc. No. 236] at 29.
          RNG’s claim that WPCA is conflicted is without merit. WPCA received
      prepetition payments on account of prepetition services that it provided to the Debtor.
      See Supplemental Declaration of Eric J. Weissman at ¶4 (“In regard to prepetition
      payments delivered to WPCA within 90 days of the date the bankruptcy was filed,
      WPCA received a payment on or around March 1 for work that was performed from
      March 1 through April 30, and payment was received on or around May 1 for work
      that was performed from May 1 through May 31."). Those prepetition payments do
      not qualify as a preference because they were provided in exchange for new value
      given by WPCA. The Court further notes that it is common for debtors-in-possession
      to make prepetition payments to professionals on account of prepetition services
      rendered by those professionals. Such prepetition services are necessary given the
      advanced planning required prior to filing a Chapter 11 petition. Disqualifying
      professionals from employment based on the fact that they were paid for prepetition
      services would make it more difficult for Debtors to obtain necessary advice
      prepetition.
          Finally, the Court notes that WPCA’s employment is supported by the Committee.
          Based upon the foregoing, the Motion is GRANTED. WPCA’s employment is
      approved, effective as of the date of the petition. In approving employment nunc pro
      tunc, the Court notes that the Debtor did not unreasonably delay in bringing this
      Motion. The Motion was filed on June 29, 2016, approximately three weeks
      subsequent to the filing of the petition, on a negative notice basis. Objections were
      subsequently filed, after which the Debtor was required to set the Motion for hearing.
      This accounts for the length of time between the date of the filing of the Motion and
      the hearing.


8/11/2016 11:53:36 AM                        Page 12 of 27
 Case 2:16-bk-17463-ER         Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                Desc
                                Main Document    Page 28 of 49




                              United States Bankruptcy Court
                               Central District of California
                                         Los Angeles
                                 Judge Ernest Robles, Presiding
                                   Courtroom 1568 Calendar

Monday, August 15, 2016                                                       Hearing Room        1568

10:00 AM
CONT...        Gardens Regional Hospital and Medical Center, Inc.                           Chapter 11
          As requested by the Committee, the order should specifically provide that WPCA
      is being employed pursuant to §§327(a) and 328. The Committee’s request that the
      order provide that WPCA’s request for compensation be governed by §§330 and 331
      is not appropriate. WPCA intends to seek approval of its compensation under §328(a),
      not under §330. As explained by the Ninth Circuit, §328 provides a different standard
      for the review of fees than §330:
              Section 328(a) permits a professional to have the terms and conditions of its
              employment pre-approved by the bankruptcy court, such that the bankruptcy
              court may alter the agreed-upon compensation only ‘if such terms and
              conditions prove to have been improvident in light of developments not
              capable of being anticipated at the time of the fixing of such terms and
              conditions.’ In the absence of preapproval under § 328, fees are reviewed at
              the conclusion of the bankruptcy proceeding under a reasonableness standard
              pursuant to 11 U.S.C. § 330(a)(1).
      Circle K. Corp. v. Houlihan, Lokey, Howard & Zukin, Inc. (In re Circle K Corp.), 279
      F.3d 669, 671 (9th Cir. 2002).
              The court will prepare the order.

           No appearance is required if submitting on the court's tentative ruling. If you
           intend to submit on the tentative ruling, please contact James Yu or Daniel Koontz
           at 213-894-1522. If you intend to contest the tentative ruling and appear,
           please first contact opposing counsel to inform them of your intention to do
           so. Should an opposing party file a late opposition or appear at the hearing, the
           court will determine whether further hearing is required. If you wish to make a
           telephonic appearance, contact Court Call at 888-882-6878, no later than one hour
           before the hearing.
                                      Party Information
  Debtor(s):
       Gardens Regional Hospital and               Represented By
                                                     Samuel R Maizel
                                                     Samuel R Maizel
                                                     John A Moe
                                                     John A Moe



8/11/2016 11:53:36 AM                        Page 13 of 27
Case 2:16-bk-17463-ER   Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59   Desc
                         Main Document    Page 29 of 49




         EXHIBIT 2
Case 2:16-bk-17463-ER           Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                         Desc
                                         Eric J. Weissman
                                 Main Document    Page 30 of 49
                                8447 Wilshire Blvd., Suite 202 | Beverly Hills, CA 90211
                  Direct 310.467.2117 | Fax 310.388.5405 | Email: eweissman@wilshirepacificadvisors.com


                                                  EXPERIENCE
PRESIDENT. Wilshire Pacific Capital Advisors (formerly London & Pacific Capital Advisors). Los Angeles
(May 2006 – Present)
       Generated >$10 million in transaction fees and consulting revenue from healthcare service companies,
       including hospitals, health plans, surgery centers, physician groups, ancillary service providers and others.

        Healthcare Clients and Targets
         Anaheim General Hospital                                                   Hospital
         Arcadian Healthcare                                                      Health Plan
         AssistMed                                                               Healthcare IT
         Associated Dignity Medical Group                                       Physician Group
         Avanti Hospitals                                                           Hospital
         Avanti Medical Group                                                   Physician Group
         Bakersfield Family Medical Clinic                                      Physician Group
         Bakersfield Heart Hospital                                                 Hospital
         Casa Colina                                                                Hospital
         Centinela Valley IPA                                                   Physician Group
         Century City Doctors Hospital                                              Hospital
         Community and Mission Hospital of Huntington Park                          Hospital
         Deanco Healthcare                                                            MSO
         Digital Union                                                           Healthcare IT
         Downey Regional Medical Center                                             Hospital
         East Los Angeles Doctors Hospital                                          Hospital
         Gardena Memorial Hospital                                                  Hospital
         Gardens Regional Hospital & Medical Center                                 Hospital
         Good Samaritan Hospital                                                    Hospital
         Hawaii Medical Center                                                      Hospital
         Heritage Provider Network                                              Physician Group
         Hudson Crossing Surgery Center                                          Surgery Center
         Inland Valley Surgical Center                                           Surgery Center
         Integrated Healthcare Holdings, Inc. (OTC: IHHI)                           Hospital
         Kansas Spine Hospital                                                      Hospital
         Magellan Global Healthcare                                                   MSO
         Maui Memorial Medical Center                                               Hospital
         MaxVision Care                                                           Health Plan
         MD Care                                                                  Health Plan
         Memorial Healthcare IPA                                                Physician Group
         Mission Community Hospital                                                 Hospital
         Monrovia Memorial Hospital                                                 Hospital
         Pacific Hospital of Long Beach                                             Hospital
         Pacifica Hospital of the Valley                                            Hospital
         Quality Long-Term Care                                                       SNF
         Radiology Associates of San Luis Obipso                                    Ancillary
         RN India                                                               Healthcare Service
         S&B Surgery Center                                                      Surgery Center
         Sacramento Family Medical Clinics                                           Clinics
         Salus Surgical Group                                                         MSO
         Short Hills Surgery Center                                              Surgery Center
         St. Mary's Medical Center                                                  Hospital
         St. Peter Medical Group                                                Physician Group
         Strategic Global Management                                                  MSO
         Totally Kids Specialty Hospital                                            Hospital
         United Focus Ultrasound                                                    Ancillary
         Verdugo Hills Hospital                                                     Hospital
         Victor Valley Community Hospital                                           Hospital
         Walbut Hill Physicians Hospital                                            Hospital
Case 2:16-bk-17463-ER          Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                       Desc
                                Main Document    Page 31 of 49

    Public Speaking Engagements:
     Arent Fox Healthcare Conference
     Healthcare Finance Management Association Conference
     Medical Development Specialists Annual Conference
     USC School of Health
     Verdugo Hills Hospital Board of Directors Retreat
     Pepperdine Law School – Health Law Class, Guest Lecturer

MANAGING DIRECTOR, MERGERS & ACQUISITIONS. Galen Capital Group, Los Angeles (Feb ‘05 – Apr ‘06.)
  Opened Galen office in Los Angeles, focused on merchant and investment banking in healthcare industry.
  Created niche for smallcap public and private companies with enterprise values from $5 million to $100 million.
    M&A Transactions and Capital Raises
     Negotiated and executed reverse takeover of Eye Dynamics (OTC: EYDY) by OrthoNetx (private).
     Raised $10 million in a Standby Equity Distribution Agreement for AcuNetx (OTC: ATNX).
     Spearheaded acquisition of Cogient (Canada) by AssistMed (private) and $2 million in acquisition financing.

SR. ASSOCIATE, MERGERS & ACQUISITIONS. Huntington Securities LLC, Los Angeles (Aug 2003 – Jan 2005)
    Sellside M&A advisor to Bianchi International & Gregory backpacks (private) in sale to Armor Holdings
         (NYSE: AH) for $60 million (8.8x EBITDA).
    Negotiated management buyout and financing for Empire Music Group (private), the 6th largest independent
         music CD distributor in the US.
    Buyside fundamental equity research coverage for $50 million private fund in four industries:
     Bioarrays: Affymetrix (AFFX), Illumina (ILMN), Luminex (LUMX) and Sequenom (SQNM).
     Electronic Manufacturing Services: Benchmark Electronics (BHE), Celestica (CLS), Flextronics
         International (FLEX), Jabil Circuit (JBL), Sanmina-SCI (SANM) and Solectron (SLR).
     Power Supplies: Artesyn Technologies (ATSN), C&D Technologies (CHP), Cherokee International
         (CHRK), Magnatek (MAG), Power-One (PWER) and Vicor (VICR).
     IT Hardware: Dell (DELL), Hewlett-Packard (HPQ), IBM (IBM) and Sun Microsystems (SUNM).
PARTNER, MERGERS & ACQUISITIONS. Phoenix Group LLP, Los Angeles (Dec 2001 – Aug 2003)
   Launched a new sell-side M&A advisory division to support an established insolvency and turnaround practice.
   Delivered financial advisory services in areas of capital formation, corporate finance and strategy consulting.
ASSOCIATE, TAX MERGERS AND ACQUISITIONS. PricewaterhouseCoopers, Philadelphia (Sep 1999 – Dec 2001)
   Devised a structure for a $10 billion debt instrument used to finance the Glaxo Welcome / Smithkline Beecham
        merger, which saved GSK shareholders over $3.5 billion in incremental tax liabilities
   Served on four-man core M&A team for Teva Pharmaceuticals, now the world’s largest generic pharma co.
        Acquisitions included Novapharm (Canada) for $300 million; Copley Pharmaceticals for $220 million;
           Pharmachemie N.V. for $89 million; IVAX for $7.2 billion (explored in 2000, closed in 2005)
        Joint Ventures included Aventis (Copaxone), Lundbeck (Parkinson’s drugs) and Impax (R&D).
   Performed over 30 due diligence engagements for domestic and cross-border acquisitions.
   Developed a robust §338(h)(10) tax model that saved clients millions in stock versus asset tax structuring.
   Worked with Private Client Service team, specializing in post-transaction tax planning (e.g., ESOP rollovers)

                                               EDUCATION
PRINCETON UNIVERSITY, Princeton, New Jersey.
   A.B. from Department of Economics, June 1996.
   Senior Thesis Title: A Cost-Utility Analysis of the Managed Behavioral Healthcare Industry
WILLIAM AND MARY SCHOOL OF LAW, Williamsburg, Virginia.
   J.D. received in May 1999, Licensed member of the Virginia State Bar, July 1999.
Other academic distinctions: Valedictorian, National Merit Scholar, Exeter Univ. European Union Law Fellowship.

PROFESSIONAL LICENSES: NASD Series 7, Series 24, Series 63, Series 79, Virginia Bar License (Associate
Member)
Case 2:16-bk-17463-ER   Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59   Desc
                         Main Document    Page 32 of 49




         EXHIBIT 3
  Case 2:16-bk-17463-ER          Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                    Desc
                                  Main Document    Page 33 of 49

Wilshire Pacific Capital Advisors, LLC
Summary of All Monthly Fees, Success Fees and Expenses (6/6/2016 - 10/10/2018)

   Date      Invoice      Paid                                     Description
 6/24/2016     12,500     12,500 Success Fee on $500,000 DIP financing draw
  7/1/2016     36,882     36,882 Financial advisory services (June - July 2016); appearance in BK court;
                                 preparation and review of MOR; conduct four day auction; prepare 13-week
                                 cash flow forecast; prepare Schedule E/F;
  8/1/2016     25,358     25,358 Financial advisory services (Aug 2016); appearance in BK court; negotiate
                                 asset purchase agreements with winning and back up bidders; deliver
                                 diligence material to new management team; update 13-week cash flow
                                 forecast for Strategic Global; analysis of seismic condition and upgrade
                                 requirements, specifically related to the movement of the oxygen tank; assist
                                 Dentons prepare settlement negotiations with CMS; preliminary review of
                                 claims over $1 million; conference calls with UCC; review proposed
                                 collective bargaining agreement with the SIEU; review of claim for fees and
                                 expenses on Promise DIP loan; review proposed settlement with City
                                 Attorney related to patient dumping allegation; assist in preparation of
                                 application to California Attorney General


  8/9/2016     25,007     25,007 Success Fee on $1,000,292 DIP financing draw
  9/1/2016     25,000     25,000 Financial advisory services (Sep 2016); preparation and review of MOR;
                                 update 13-week cash flow forecast; assist Denton to prepare certain missing
                                 schedules and exhibits for Attorney General application; analysis of accounts
                                 receivable collection history and forecast; discuss CalOptima and other
                                 managed care payors withholding payment from Gardens due to Harbor-
                                 Gardens lien; consult on proposed rejection of ER group contract; respond to
                                 AG supplemental questions; continued work on collective bargaining
                                 agreement issue; review five promissory notes between debtor and Strategic
                                 Global;


  9/8/2016     12,500     12,500 Success Fee on $500,000 DIP financing draw
 10/1/2016     25,000     25,000 Financial advisory services (Oct 2016); preparation and review of MOR;
                                 negotiate sale-leaseback structure with Strategic Global; review healthcare
                                 impact statement from Vizient in connection with AG application; strategize
                                 on prospective litigation against California, curing defaults, transferral of
                                 Medi-Cal provider agreement; review draft AG conditions with winning and
                                 back up bidders; reconcile historical QAF payments and withholdings against
                                 Medi-Cal payments; continue uploading diligence files to data room for
                                 Strategic Global; discuss successor liability issue on Medi-Cal provider
                                 agreement with Strategic Global; update Strategic Global on historical and
                                 projected financial activity at Gardens; update schedule of admin claims for
                                 Dentons; discussions with California Hospital Association; review and
                                 respond to Paladin discovery requests;


 10/3/2016      2,500      2,500 Success Fee on $100,000 DIP financing draw
 10/7/2016      5,000      5,000 Success Fee on $200,000 DIP financing draw


                                                      1
  Case 2:16-bk-17463-ER          Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                     Desc
                                  Main Document    Page 34 of 49

Wilshire Pacific Capital Advisors, LLC
Summary of All Monthly Fees, Success Fees and Expenses (6/6/2016 - 10/10/2018)

   Date      Invoice      Paid                                      Description
10/19/2016      8,750      8,750 Success Fee on $350,000 DIP financing draw
 11/1/2016     26,130     25,000 Financial advisory services (Nov 2016); preparation and review of MOR;
                                 negotiate subordination agreement with Strategic Global; discussions with
                                 California Department of Healthcare Services (John Beshara) regarding
                                 historical and projected QAF calculations; preparation of projected waterfall
                                 reflecting sources and uses of cash and other assets for UCC (Andrew
                                 Sherman); continued negotiation of subordination agreement with MidCap
                                 Financial Services in connection with sale to Strategic Global; conf call with
                                 UCC; determine PTO expense to be covered by Strategic Global as part of
                                 the sale; attend NLRB hearing; review submitted claim by LA County in
                                 connection with patient dumping allegation; research documentation related
                                 to $5 million Moskowitz note; conf call wtih Strategic Global's attorneys;
                                 update 13-week cash flow forecast; negotiated additional DIP loan draws
                                 with Strategic Global; initiate reduction-in-force calculations; review asset
                                 purchase agreement, sale leaseback agreement and management services
                                 agreement with Board;


11/15/2016      8,743      8,743 Success Fee on $349,708.41 in DIP financing draw
 12/1/2016     25,375     25,000 Financial advisory services (Dec 2016); preparation and review of MOR;
                                 preparation of presentation for meeting in Sacramento with California
                                 Attorney General, including detailed market analysis for charity care in
                                 Gardens' primary service area; strategize with Strategic Global regarding the
                                 inclusion of UHW in Sacramento trip; update 13-week cash flow forecast for
                                 BK court; analysis of reduction in cash collections under Strategic Global
                                 management; conference calls with UCC; analyze A/R reserves pertaining to
                                 workers comp and personal injury lien cases; prepare written Declaration
                                 related to Debtor's Emergency Motion to Amend Existing DIP Financing
                                 Order; meeting in Riverside with Strategic Global principals; calls with
                                 Paladin regarding protection of its junior secured claim; correspondence with
                                 back up bidder; review amendments to Asset Purchase Agreement and DIP
                                 Financing Agreement; discussions with Wendy Horwitz at AG office;



 12/5/2016        557        557 Expense reimbursement
12/19/2016     10,851     10,851 Success Fee on $380,000 DIP financing draw; appearance in BK court;
                                 expenses
12/27/2016      6,250      6,250 Success Fee on $250,000 DIP financing draw




                                                      2
  Case 2:16-bk-17463-ER          Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                    Desc
                                  Main Document    Page 35 of 49

Wilshire Pacific Capital Advisors, LLC
Summary of All Monthly Fees, Success Fees and Expenses (6/6/2016 - 10/10/2018)

   Date      Invoice      Paid                                      Description
  1/2/2017     25,375        -    Financial advisory services (Jan 2017); preparation and review of MOR;
                                  review of professional and other administrative claims; discussions with
                                  Strategic Global regarding DIP loan repayment; negotiation with Promise
                                  regarding hospital license renewal; negotiations with Le Summit;
                                  negotiations with Verity; provision of diligence materials to prospective
                                  successors to Strategic Global; negotiation of term sheet with Doral
                                  Healthcare; negotiations with Promise Healthcare; review of pre-petition
                                  PTO obligations and correction of accounting related thereto; meeting with
                                  California Attorney General regarding overly burdensome conditions to
                                  approval of the sale to Strategic Global


  2/1/2017     25,375        -    Financial advisory services (Feb 2017); preparation and review of MOR;
                                  update 13-week cash flow forecast; update accounts receivable analysis and
                                  collections performance; preparation of materials for conference call with all
                                  secured creditors and UCC to review personnel and operating expenses;
                                  review of Asset Purchase Agreement, Promissory Note and Guaranty
                                  agreements with Promise; analysis of Medi-Cal offsets to QAF payments;
                                  coordination of diligence materials on hospital license suspension; review of
                                  Promise diligence materials; analysis of CMS recoupment issue; negotiation
                                  of key terms of sale to Promise Healthcare; correspondence with prospective
                                  bidders regarding closed hospital sale; multiple meetings and conference calls
                                  with Board; call with California Department of Public Health regarding
                                  possible hospital closure; negotiation of Transition Services Agreement with
                                  Strategic Global; discussions with UCC;



  3/1/2017     25,000     25,000 Financial advisory services (Mar 2017); preparation and review of MOR;
                                 negotiations with Strategic Global regarding the potential sale of medical
                                 equipment; preparation of employee cost reduction plan; negotiation of DIP
                                 repayment plan with Strategic Global; analysis of Medi-Cal witholdings for
                                 unpaid QAF liabilities; multiple rounds of negotiation with Paladin; review
                                 of Paladin settlement agreement; negotiations with LA County as hospital
                                 buyer; tour of the facility; discussions with Wells Fargo regarding post-
                                 closing interim management services agreement with Promise; review of
                                 promissory note and guarantee agreements; conference call with Board
                                 regarding employees and collections; edits to Asset Purhase Agreement,
                                 Promissory Note, Guaranty; discussions with Le Summit; discussions with
                                 new outside billing and collections companies; update projected payroll file




                                                     3
  Case 2:16-bk-17463-ER          Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                    Desc
                                  Main Document    Page 36 of 49

Wilshire Pacific Capital Advisors, LLC
Summary of All Monthly Fees, Success Fees and Expenses (6/6/2016 - 10/10/2018)

   Date      Invoice      Paid                                     Description
  4/1/2017     25,000     25,000 Financial advisory services (Apr 2017); preparation and review of MOR;
                                 review and discussion of Promise Healthcare objections to sale motion;
                                 negotiations with Dr. Singh and American Specialty; support for Dentons in
                                 analyzing economics of QAF payments and receipts at GRHMC; discussions
                                 with Board regarding preservation of hospital lease and the related
                                 conditional use permit extension; conference calls with UCC; review of
                                 unpaid admin claims; review of Strategic Global DIP loan fees; detailed
                                 analysis of estimated collectable value of hospital accounts receivable;
                                 analysis of accrued professional fees; review of physician courtesy disount
                                 issue; negotiations with Strategic Global regarding accrual of interest on DIP
                                 loan; detailed review of asset purchase agreement with Promise Healthcare;
                                 preparation of A/R collections analysis; review and update to 13-week cash
                                 flow projection


  5/1/2017     25,900     25,900 Financial advisory services (May 2017); appearance in BK court; preparation
                                 and review of MOR; analysis of debtor's need to extend professional and
                                 general liability policy with BETA; analysis of employees and expenses for
                                 allocation between the debtor and American Specialty; development of cost
                                 and personnel reduction and transition plan with CEO for the UCC; recovery
                                 of lease security deposit from landlord-Moskowitz; conf call with Board
                                 regarding notification of the asset sale to California Department of Public
                                 Health; review and documentation of DIP repayment to Promise Healthcare;
                                 conf calls with UCC


 5/18/2017    200,000    200,000 Partial Success Fee on the Sale of GRHMC to American Specialty
  6/1/2017     25,600     25,600 Financial advisory services (Jun 2017); appearance in BK court; negotiations
                                 with secured creditor Rollins Nelson; conference call regarding claim by
                                 Promise Healthcare for additional legal fees and default interest on DIP loan;
                                 assist Dentons on appeal of California QAF recoupment/offset action; review
                                 of invoices and analysis of claim by Strategic Global for payment of
                                 additional legal fees, interest and medical supplies provided during
                                 management period; review of admin claim by Sheppard Mullin

  7/1/2017     25,000     25,000 Financial advisory services (Jul 2017); preparation and review of MOR;
                                 review of historical bank records; preparation of cash flow forecast for UCC;
                                 preparation of disbursement on admin claims; conf calls with Board of
                                 Directors regarding continuing responsibility, liability, and D&O coverage;




                                                      4
  Case 2:16-bk-17463-ER          Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                      Desc
                                  Main Document    Page 37 of 49

Wilshire Pacific Capital Advisors, LLC
Summary of All Monthly Fees, Success Fees and Expenses (6/6/2016 - 10/10/2018)

   Date      Invoice      Paid                                        Description
  8/1/2017     25,000     25,000 Financial advisory services (Aug 2017); preparation and review of MOR;
                                 negotiations with Strategic Global regarding repayment of DIP loan, legal
                                 fees, default interest and medical supply expenditures from affiliated entities;
                                 analysis of historical liabilities and write offs by GRHMC with secured
                                 creditors, including South Bay, Roxbury, Sycamore; assist Dentons in
                                 preparation of appeal related to QAF offsets

  9/1/2017     25,000     25,000 Financial advisory services (Sep 2017); preparation and review of MOR;
                                 review of Cerner's $4 million administrative and unsecured claims; meeting
                                 and negotiations with Cerner; preparation for mediation with secured creditor
                                 Rollins Nelson; reponse to Rollins Nelson request for information, including
                                 updated hospital accounts receivable and collections analysis, personnel
                                 costs, administrative claims; review of Accounts Payable aging schedule;
                                 preparation of settlement proposal for Strategic Global regarding outstanding
                                 claim for legal fees; conference call regarding Blue Shield receivable; update
                                 admin claim analysis for Dentons; preparation of accounting summary of
                                 receivable due from Blue Shield of Michigan for UCC;


 10/1/2017     28,600     28,600 Financial advisory services (Oct 2017); appearance in BK court; preparation
                                 and review of MOR; delivery of information for Settlement Stipulation with
                                 Strategic Global; work on Cerner agreement, including discussions with
                                 Chad Hendricks; review of EDD claim for $600,000; additional work on
                                 Blue Shield of Michigan claim; preparation and conference call with Board
                                 regarding assignment of claims to UCC; extensive and detailed analysis of
                                 pre-petition management company claims and write offs by the hospital;
                                 finalized negotiation with Strategic Global for significant reduction in its
                                 (disputed) administrative claim; updates to hospital accounting to reflect
                                 negotiated agreements with management companies; discussions with Board
                                 regarding various settlement agreements with prior management companies


 11/1/2017     25,600     25,600 Financial advisory services (Nov 2017); appearance in BK court; preparation
                                 and review of MOR; preparation of intial Sources and Uses for intended plan
                                 confirmation in Q2 2018; discussions with Board regarding assignment of
                                 claims to UCC; review of demand letter to Weiner entities; negotiations with
                                 post-petition vendors targeting settlements at 35 cents/dollar; review of D&O
                                 Settlement agreement; coordinate recovery of funds from Paladin to Gardens;
                                 preparation of disbursement to professionals; review of Cerner settlement
                                 discussions;




                                                      5
  Case 2:16-bk-17463-ER          Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                     Desc
                                  Main Document    Page 38 of 49

Wilshire Pacific Capital Advisors, LLC
Summary of All Monthly Fees, Success Fees and Expenses (6/6/2016 - 10/10/2018)

   Date      Invoice      Paid                                    Description
 12/1/2017     27,700      5,499 Financial advisory services (Dec 2017); appearance in BK court; preparation
                                 and review of MOR; update projected Sources and Uses to determine strategy
                                 for negotiations with Weiner entities and the minimum results that would be
                                 required to confirm a plan; analysis of Blue Shield receivable; preparation of
                                 disbursement to professionals; update personnel reduction plan; conference
                                 call with Board; attend all-day mediation with Weiner entities conducted by
                                 Judge Zive; review of Paladin and Rollins Nelson settlement agreement for
                                 hospital accounting purposes; negotiated $200 reduction in admin claims


  1/1/2018     25,000        -    Financial advisory services (Jan 2018); review and preparation of MOR;
                                  preparation of Sources and Uses for confirmation plan; conference calls with
                                  Board regarding confirmation plan and appropriate insurance coverage;
                                  review of revised Settlement Agreement with Weiner parties; review post-
                                  petition admin vendor payments register; Board calls regarding standards for
                                  approval of settlements in bankruptcy; assist UCC and George Hirsh with
                                  preparation of Moskowitz complaint; update analysis of proposed Weiner
                                  settlement offer; lead settlement negotiations with Weiner entities (5 hour
                                  meeting at Levine Neale offices); provide documents requested by UCC on
                                  Moskowitz claim;


  2/1/2018     25,000        -    Financial advisory services (Feb 2018); review and preparation of MOR;
                                  prepare exhibits to Weiner settlement analysis; respond to US Trustee
                                  requests for information regarding Debtor's insurance policies; preparation of
                                  normalized cash flow analysis; review of zero balance account collection
                                  activites by MES; review of claim by Nuance and limited objection; response
                                  to debtor's counsel on QAF issue; review of Patient Care Ombudsman issue;
                                  review of wrongful termination (Alvarado) settlement agreement

  3/1/2018     25,000        -    Financial advisory services (Mar 2018); preparation and review of MOR;
                                  conducted settlement negotiations with the Weiner entities; discussions with
                                  Board, management and UCC regarding Weiner settlement; provide UCC
                                  (Andrew Sherman) information regarding Moskowitz claim; conduct
                                  negotiations with approximately 50 post-petition vendors; analysis related to
                                  Employment Development Department settlement agreement; update
                                  projected QAF forecast; update hospital accounts related to professional fees;
                                  update projected Sources and Uses chart for debtor's counsel; analysis of
                                  admin claims to OCP's for calculation of 10% discount negotiated by UCC




                                                      6
  Case 2:16-bk-17463-ER          Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                     Desc
                                  Main Document    Page 39 of 49

Wilshire Pacific Capital Advisors, LLC
Summary of All Monthly Fees, Success Fees and Expenses (6/6/2016 - 10/10/2018)

   Date      Invoice      Paid                                     Description
  4/1/2018     25,000        -    Financial advisory services (Apr 2018); preparation and review of MOR;
                                  conducted settlement negotiations with the Weiner entities; review and
                                  strategy on QAF offset claim; coordinate information with Anthony Carrasco
                                  regarding negotiations on Blue Shield of Michigan receivable; consult on
                                  Medicare cost report issue; consult on D&O insurance issue; analyze
                                  Moskowiz claim
  5/1/2018     25,000        -    Financial advisory services (May 2018); preparation and review of MOR;
                                  finalize Weiner settlement; review first draft of Disclosure Statement and
                                  Plan of Liquidation; update historical section of Disclosure Statement;
                                  analyze projected economic consequences to all proposed creditor classes;
                                  advise on the assignment of avoidance action claims to local counsel; review
                                  and correct Dentons' proposed Sources and Uses of cash for plan
                                  confirmation; reconcile hospital accounts with invoices provided by
                                  professionals;
  6/1/2018     25,000        -    Financial advisory services (Jun 2018); preparation and review of MOR;
                                  continue work on Liquidation Analysis, including detailed review of debtor's
                                  accounts receivables by payor class, zero balance accounts, workers comp
                                  accounts, prepayments, security deposits, retainers, pre-petition priority
                                  claims; update projected Sources of Uses of cash associated with Liquidation
                                  Analysis; emails and discussions with UCC (Boris Mankovetskiy) regarding
                                  the Liquidation Analysis; discussions with Board and counsel regarding
                                  Liquidation Analysis; preparation of analysis of Blue Shield of Michigan
                                  receivable for UCC
  7/1/2018     25,000        -    Financial advisory services (Jul 2018); preparation and review of MOR;
                                  preparation of updated Liquidation Analysis, including schedules and
                                  exhibits for final BK Disclosure Plan; respond to additional requests for
                                  information pertaining to Plan of Liquidation; research regarding additional
                                  accounts receivable, including workers comp claims that carriers denied
                                  payment for related medical implants;
  8/1/2018     25,000        -    Financial advisory services (Aug 2018); preparation and review of MOR;
                                  reconcile UCC professional fee statements with hospital accounts; reconcile
                                  administrative accounts payable aging schedule, including calculation of
                                  write down of professional fees in court approved Weiner settlement
                                  agreement; Board call regarding timeline and process for confirmation of
                                  Liquidating Plan; preparation of accounts receivable cost of collections
                                  analysis for Dentons; review of zero balance accounts assigned to MES for
                                  collection; review and reversal of certain A/R reserve accounts;


  8/1/2018     30,115        -    Interest on unpaid invoices totaling $306,900 as of 5/31/2018, as provided in
                                  Paragraph 32 of the Engagement Letter, dated 6/6/2016




                                                     7
  Case 2:16-bk-17463-ER             Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                      Desc
                                     Main Document    Page 40 of 49

Wilshire Pacific Capital Advisors, LLC
Summary of All Monthly Fees, Success Fees and Expenses (6/6/2016 - 10/10/2018)

   Date       Invoice      Paid                                         Description
  9/1/2018      25,000        -      Financial advisory services (Sep 2018); preparation and review of MOR;
                                     detailed analysis of pre-petition general unsecured claims; preparation and
                                     review of Declaration in support of plan confirmation; call with Board
                                     regarding timing of resignation and replacement by liquidating trustee;
                                     analysis and support on hospital claim against Liberty Mutual; review Otake
                                     declaration; review Walton declaration; preparation of draft liquidating
                                     balance sheet using 8/31/2018 MOR;
 10/1/2018     25,000         -      Financial advisory services (Oct 2018); analysis of priority claims register for
                                     Liquidating Trustee; analysis of convenience class claims for Liquidating
                                     Trustee
 11/1/2018    201,150         -      Success fee on the Sale and GRHMC to American specialty plus retained
                                     assets almost fully liquidated, together equaling $19.7 million, minus $3.63
                                     related to DIP loan, minus partial invoice of $200,000 on 5/18/2017

             1,246,819    691,098
               (53,202)              10% discount on unpaid invoices as of 5/31/2018 and subsequent thereto

             1,193,617    691,098

                          502,520 TOTAL REMAINING BALANCE DUE TO WILSHIRE PACIFIC
                                  CAPITAL ADVISORS




                                                         8
Case 2:16-bk-17463-ER   Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59   Desc
                         Main Document    Page 41 of 49




         EXHIBIT 4
  Case 2:16-bk-17463-ER         Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                        Desc
                                 Main Document    Page 42 of 49

Wilshire Pacific Capital Advisors, LLC
Reimbursable Expenses from 6/6/2016 through 10/6/2018

   Date        Invoice         Paid                                  Description
 12/19/2016         7.00           7.00   Parking at BK court
 12/19/2016        72.00          72.00   Printing materials for Attorney General Meeting
 12/19/2016        72.36          72.36   Travel to Strategic Global office in Riverside on 12/19/2016
  12/5/2016       517.70        517.70    Flight to Sacramento for meeting with Attorney General
  12/5/2016        29.00          29.00   Parking at LAX
  12/5/2016        10.55          10.55   Meal during travel to Sacramento

                  708.61         708.61 TOTAL
        Case 2:16-bk-17463-ER                    Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59                                       Desc
                                                  Main Document    Page 43 of 49


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Dentons US LLP, 601 South Figueroa Street, Suite 2500, Los Angeles, CA 90017


A true and correct copy of the foregoing document entitled (specify): First and Final Application of Wilshire Pacific
Capital Advisors, LLC, for Services Rendered and Reimbursement of Expenses as Financial Advisor to the
Debtor for the Period From June 6, 2016, Through October 10, 2018; Declaration of Mr. Stan Otake, will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
November 28, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

SEE ATTACHED SERVICE LIST NO. 1

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date ) November 28, 2018, I will serve the following persons and/or entities
at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in
a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

SEE ATTACHED SERVICE LIST NO. 2

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on November 28, 2018, I will serve the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 November 28, 2018                        GLENDA SPRATT                                         /s/Glenda Spratt
 Date                           Printed Name                                                    Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                  Case 2:16-bk-17463-ER           Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59           Desc
                                                                   Main Document    Page 44 of 49


                                         1                                         SERVICE LIST
                                         2    In re: Gardens Regional Hospital and Medical Center, Inc. dba Gardens Regional Hospital and
                                              Medical Center
                                         3
                                             1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                                         4
                                           Anthony R. Bisconti on behalf of Interested Party Official Committee of Unsecured
                                         5 Creditors - tbisconti@bmkattorneys.com, admin@bmkattorneys.com

                                         6 Karl E Block on behalf of Creditor Harbor-Gardens Capital I, LLC
                                           kblock@loeb.com, plavine@loeb.com
                                         7
                                           Manuel A. Boigues - bankruptcycourtnotices@unioncounsel.net
                                         8 Bruce M Bunch on behalf of Creditor Doug Sunstedt

                                         9 pam@bunchlawyers.com
                                           Louis J Cisz, III on behalf of Creditor Cerritos Gardens General Hospital Company
601 SOUTH FIGUEROA STREET, 25TH FLOOR




                                        10 lcisz@nixonpeabody.com, sf.managing.clerk@nixonpeabody.com
 LOS ANGELES , CALIFORNIA 90017-5704




                                        11 Dawn M Coulson on behalf of Interested Party Courtesy NEF
                                           dcoulson@eppscoulson.com, cmadero@eppscoulson.com
         DENTONS US LLP




                                        12
            (213) 623-9300




                                           John P Desmond jdesmond@dickinsonwright.com, cgrinstead@dickinsonwright.com
                                        13 Richard K Diamond - rdiamond@dgdk.com; DanningGill@gmail.com;

                                        14 rdiamond@ecf.inforuptcy.com
                                           Barry S. Glaser on behalf of Interested Party Courtesy NEF
                                        15 bglaser@swesq.com; erhee@swesq.com

                                        16 Jeffrey I Golden on behalf of Interested Party Official Committee Unsecured Creditors
                                           jgolden@wgllp.com, kadele@wgllp.com;lfisk@wgllp.com;tziemann@wgllp.com
                                        17
                                           Rhonda S. Goldstein on behalf of Creditor The Regents of the University of California
                                        18 rhonda.goldstein@ucop.edu;lissa.ly@ucop.edu
                                        19 M. Jonathan Hayes jhayes@srhlawfirm.com; roksana@srhlawfirm.com;
                                           matthew@srhlawfirm.com; rosarioz@srhlawfirm.com; jfisher@srhlawfirm.com;
                                        20 mariasrhlawfirm.com; jhayesecf@gmail.com

                                        21 Lawrence J. Hilton on behalf of Creditor Cerner Health Services, Inc.
                                           lhilton@onellp.com; lthomas@onellp.com; info@onellp.com; janderson@onellp.com;
                                        22 crodriguez@onellp.com

                                        23 David Jacobs on behalf of Interested Party Courtesy NEF
                                           cemail@ebglaw.com, djacobs@ebglaw.com
                                        24 Ivan L Kallick on behalf of Interested Party KND Development 53, LLC
                                           ikallick@manatt.com, ihernandez@manatt.com
                                        25
                                           Eve H Karasik on behalf of Interested Party Courtesy NEF
                                        26 ehk@lnbyb.com

                                        27 Steven J. Katzman on behalf of Interested Party Official Committee Unsecured Creditors
                                           skatzman@bmkattorneys.com; admin@bmkattorneys.com
                                        28
                                           Talin Keshishian - tkeshishian@brutzkusgubner.com, ecf@brutzkusgubner.com
                                                                                     -1-
                                             100259597\V-3
                                Case 2:16-bk-17463-ER             Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59           Desc
                                                                   Main Document    Page 45 of 49


                                         1    SERVICE LIST (cont’d)
                                              In re: Gardens Regional Hospital and Medical Center, Inc. dba Gardens Regional Hospital and
                                         2    Medical Center

                                         3 Gary E Klausner on behalf of Creditor Roxbury Healthcare Services, LLC
                                           and on behalf of Creditor Sycamore Health Care Services, LLC; gek@lnbyb.com
                                         4
                                           Stuart I. Koenig on behalf of Interested Party Courtesy NEF
                                         5 Skoenig@cmkllp.com, knielsen@cmkllp.com

                                         6 Dare Law on behalf of U.S. Trustee United States Trustee (LA)
                                           dare.law@usdoj.gov, ron.maroko@usdoj.gov
                                         7 Elan S. Levey on behalf of Creditor U.S. Department of Health and Human Services

                                         8 elan.levey@usdoj.gov; louisa.lin@usdoj.gov
                                           Wendy A Loo on behalf of Interested Party People of the State of CA
                                         9 wendy.loo@lacity.org
601 SOUTH FIGUEROA STREET. 25TH FLOOR




                                        10 Stephen A Madoni on behalf of Creditor Spine Surgical Implants, Inc.
 LOS ANGELES , CALIFORNIA 90017-5704




                                           stevemadoni@aol.com, nathally@madonilaw.com
                                        11
                                           Howard N Madris on behalf of Creditor Lenders Funding, LLC
         DENTONS US LLP




                                        12 hmadris@madrislaw.com
            (213) 623-9300




                                        13 Boris I. Mankovetskiy on behalf of Official Committee of Unsecured Creditors
                                           bmankovetskiy@sillscummis.com
                                        14 Amanda L Marutzky on behalf of Interested Party Courtesy NEF

                                        15 amarutzk@wthf.com, jjensen@watttieder.com
                                           David W. Meadows on behalf of Creditor Olympus Corp. of the Americas
                                        16 david@davidwmeadowslaw.com

                                        17 Reed M. Mercado - rmercado@sheppardmullin.com

                                        18 Benjamin Nachimson on behalf of Interested Party Courtesy NEF
                                           ben.nachimson@wnlawyers.com
                                        19 Steven G. Polard on behalf of Creditor Le’ Summit Healthcare, LLC

                                        20 stevenpolard@eisnerlaw.com, lcorrales@eisnerlaw.com
                                           Amelia Puertas-Smara - itcdbgc@edd.ca.gov, itcdgc@edd.ca.gov
                                        21
                                           Kurt Ramlo on behalf of Interested Party Courtesy NEF
                                        22 kr@lnbyb.com, kr@ecf.inforuptcy.com

                                        23 Paul F Ready - tamara@farmerandready.com
                                           David M Reeder on behalf of Creditor RollinsNelson Grp, LLC
                                        24 dmr@vrmlaw.com, jle@vrmlaw.com

                                        25 J. Alexandra Rhim on behalf of Creditor De Lage Landen
                                           arhim@hemar-rousso.com
                                        26
                                           Mary H Rose on behalf of Creditor Promise Gardens Lending Company, Inc. and
                                        27 Promise Hospital of East Los Angeles, L.P.; mrose@buchalter.com,

                                        28

                                                                                          -2-
                                             100259597\V-3
                                Case 2:16-bk-17463-ER             Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59           Desc
                                                                   Main Document    Page 46 of 49


                                         1    SERVICE LIST (cont’d)
                                              In re: Gardens Regional Hospital and Medical Center, Inc. dba Gardens Regional Hospital and
                                         2    Medical Center

                                         3 Daniel Robert Schimizzi on behalf of Creditor Beckman Coulter, Inc.
                                           dschimizzi@bernsteinlaw.com; cwirick@bernsteinlaw.com
                                         4
                                           George E Schulman - GSchulman@DGDK.com; danningGill@gmail.com;
                                         5 gschulman@ecf.inforuptcy.com

                                         6 Andrew H. Sherman on behalf of Official Committee of Unsecured Creditors
                                           asherman@sillscummis.com
                                         7 Roman Shkodnik - roman@yeremianlaw.com

                                         8 Leonard M Shulman on behalf of Interested Party Strategic Global Management, Inc.
                                           lshulman@shbllp.com
                                         9
                                           Gerald N Sims on behalf of Creditor BETA Risk Management Authority
601 SOUTH FIGUEROA STREET. 25TH FLOOR




                                        10 jerrys@psdslaw.com, bonniec@psdslaw.com
 LOS ANGELES , CALIFORNIA 90017-5704




                                        11 Alan Stomel on behalf of Interested Party Courtesy NEF
                                           alan.stomel@gmail.com, astomel@yahoo.com
         DENTONS US LLP




                                        12 Tiffany Strelow Cobb on behalf of Creditor Nuance Communications, Inc.
            (213) 623-9300




                                        13 tscobb@vorys.com
                                           Wayne R Terry on behalf of Interested Party Courtesy NEF
                                        14 wterry@hemar-rousso.com

                                        15 Gary F Torrell on behalf of Creditor RollinsNelson Grp, LLC
                                           gft@vrmlaw.com
                                        16
                                           Leslie A Tos - Ltos@farmerandready.com, smeyer@farmerandready.com
                                        17 United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                        18 Anne A. Uyeda - auyeda@bmkattorneys.com, admin@bmkattorneys.com
                                        19 Kenneth K. Wang on behalf of Interested Party Courtesy NEF
                                           kenneth.wang@doj.ca.gov; Jennifer.Kim@doj.ca.gov; yesenia.caro@doj.ca.gov
                                        20
                                           Johnny White on behalf of Creditor J.S.E. Emergency Medical Group, Inc.
                                        21 JWhite@wrslawyers.com, aparisi@wrslawyers.com
                                             Hatty K Yip on behalf of U.S. Trustee United States Trustee (LA)
                                        22
                                             hatty.yip@usdoj.gov
                                        23

                                        24

                                        25

                                        26

                                        27

                                        28

                                                                                          -3-
                                             100259597\V-3
                                Case 2:16-bk-17463-ER               Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59          Desc
                                                                     Main Document    Page 47 of 49


                                         1    SERVICE LIST (cont’d)
                                              In re: Gardens Regional Hospital and Medical Center, Inc. dba Gardens Regional Hospital and
                                         2    Medical Center

                                         3 2 TO BE SERVED BY U.S. MAIL:

                                         4    Regulatory Agencies
                                         5    Xavier Becerra                                 U.S. Department of Justice
                                              Attorney General of State of California        Office of the Attorney General of the United
                                         6    Office of the Attorney General                 States
                                              1300 I Street                                  950 Pennsylvania Avenue, NW
                                         7    Sacramento, CA 95814                           Washington, DC 20530-0001
                                              Office: (916) 445-9555                         Office (202) 514-2000
                                         8                                                   Fax: (202) 307-6777
                                         9    United States Attorney’s Office                Sylvia Mathews Burwell, Secretary
                                              Central District of California                 U.S. Department of Health & Human Services
601 SOUTH FIGUEROA STREET. 25TH FLOOR




                                        10    312 North Spring Street, Suite 1200            200 Independence Avenue, S.W.
 LOS ANGELES , CALIFORNIA 90017-5704




                                              Los Angeles, CA 90012                          Washington, D.C. 20201
                                        11    Office: (213) 894-2400                         Office: (202) 690-6610
                                              Fax: (213) 894-0141                            Fax: (202) 690-7203
         DENTONS US LLP




                                        12
            (213) 623-9300




                                              Internal Revenue Service                       Jennifer Kent, Director
                                        13    300 North Los Angeles Street                   California Department of Health Care Services
                                              Los Angeles, CA 90012                          1501 Capitol Avenue, Suite 4510
                                        14    Office: (213) 576-3009                         Sacramento, CA 95814
                                                                                             Office: (916) 464-4430
                                        15
                                              State of California                            Angela M. Belgrove
                                        16    Franchise Tax Board                            Assistant Regional Counsel
                                              300 South Spring Street, #5704                 U.S. Department of Health and
                                        17    Los Angeles, CA 90013                          Human Services
                                              Office: (916) 845-6500                         Office of the General Counsel, Region IX
                                        18    Fax: None                                      90 7th Street, Suite 4-500
                                                                                             San Francisco, CA 94103-6705
                                        19                                                   Office: (415) 437-8156
                                                                                             Fax: (415) 437-8188
                                        20    Employment Development Dept.                   Office of the Attorney General
                                              722 Capitol Mall                               Consumer Law Section
                                        21    Sacramento, CA 95814                           Attn: Bankruptcy Notices
                                              Office: (866) 333-4606                         455 Golden Gate Ave., Suite 11000
                                        22                                                   San Francisco, CA 94102
                                                                                             Office: (415) 703-5500
                                        23                                                   Fax: (415) 703-5480
                                              Internal Revenue Service
                                        24    600 Arch Street
                                              Philadelphia, PA 19101
                                        25    Office: (267) 941-6800
                                        26

                                        27

                                        28

                                                                                          -4-
                                             100259597\V-3
                                Case 2:16-bk-17463-ER             Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59              Desc
                                                                   Main Document    Page 48 of 49


                                         1    SERVICE LIST (cont’d)
                                              In re: Gardens Regional Hospital and Medical Center, Inc. dba Gardens Regional Hospital and
                                         2    Medical Center

                                         3 Request for Special Notice

                                         4 Eric Weissmanm [e-mail only]                      Rose E. Bareham
                                            Mary D. Lane                                     Purkey & Associates
                                         5 Wilshire Pacific Capital Advisors LLC             5050 Cascade Road SE Suite A
                                            8447 Wilshire Blvd., Suite 202                   Grand Rapids, MI 49546
                                         6 Beverly Hills, CA 90211                           Office: (619) 940-0553 Ext. 3
                                            eweissman@wilshirepacificadvisors.com            Fax: (619) 940-0554
                                         7 marylane@wilshirepacificadvisors.com              Email:
                                            [email courtesy copies only]                     [Counsel for Stryker Instruments]
                                         8
                                            Darrell W. Clark                                 Robert L. Patterson, Esq.
                                         9 Stinson Leonard Street LLP                        Slovak Baron Empey Murphy & Pinkney LLP
                                            1775 Pennsylvania Ave., NW, Suite 800            1800 E. Tahquiz Canyon Way
                                        10 Washington, DC 20006                              Palm Springs, California 92662
601 SOUTH FIGUEROA STREET. 25TH FLOOR
 LOS ANGELES , CALIFORNIA 90017-5704




                                            Office: (202) 785-9100
                                        11 Fax: (202) 785-9163
                                            [Counsel for Cerner Health Services]
         DENTONS US LLP




                                        12
            (213) 623-9300




                                            Cerritos Gardens General Hospital Company        Mr. Oren Ben Ezra
                                        13 21520 South Pioneer Blvd., Suite 205              1250 E. Hallandale Beach Blvd., Suite 1000
                                            Hawaiian Gardens, CA 90716                       Hallandale Beach, FL 33009
                                        14 Attn: Pioneer Carson Corp., General Partner
                                                    Attn: Cherna Moskowitz, President
                                        15
                                            James Hamada, M.D.                               Amable Aguiliuz, M.D.
                                        16 21500 South Pioneer Blvd., Suite 208              21500 South Pioneer Blvd., Suite 209
                                            Hawaiian Gardens, CA 90716                       Hawaiian Gardens, CA 90716
                                        17
                                            Rebecca J. Price                                 Constance R. Doyle
                                        18 Norris McLaughlin & Marcus, P.A.                  21509 Anza Avenue
                                            515 West Hamilton St., Suite 502                 Torrance, CA 90503
                                        19 Allentown, PA 18101

                                        20    Grace Su                                       Eric Stone
                                              Meiguo Realty Group, Inc.                      California Department of Public Health
                                        21    15713 Valley Blvd.                             Los Angeles East District Office
                                              City of Industry CA 91744                      3400 Aerojet Avenue #323
                                        22    Office: 626-677-6488                           El Monte, CA 91731
                                              grace@meiguorealty.com                         Office: 626/569-3724
                                        23                                                   Fax: 626/927-9842

                                        24    Mark Waxman                                    Aaron L. Durall
                                              Gerald Kosai                                   Durall Capital Holdings
                                        25    Verity Health System                           8411 W. Oakland Park Blvd., Suite 302
                                              2200 West Third Street, Suite 200              Sunrise, FL 33351-7357
                                        26    Los Angeles, CA 90057
                                              310.701.1665
                                        27

                                        28

                                                                                          -5-
                                             100259597\V-3
                                Case 2:16-bk-17463-ER              Doc 1386 Filed 11/28/18 Entered 11/28/18 18:07:59          Desc
                                                                    Main Document    Page 49 of 49


                                         1    SERVICE LIST (cont’d)
                                              In re: Gardens Regional Hospital and Medical Center, Inc. dba Gardens Regional Hospital and
                                         2    Medical Center

                                         3    Marc Ferrel                                    Young Park
                                              President                                      NAEROK Group Int’l Inc.
                                         4    Bridgepoint Healthcare LLC                     3850 Wilshire Blvd., Ste. 302
                                              4601 Martin Luther King Jr. Ave SW             Los Angeles, CA 90010
                                         5    Washington, D.C. 20032
                                              Office: (202) 574-5700
                                         6
                                              Kansas State Bank of Manhattan                 Blue Cross Blue Shield of Michigan
                                         7    c/o Stephen Biegenzahn                         John P. Desmond
                                              Friedman Law Group, P.C.                       Dickinson Wright PLLC
                                         8    1900 Avenue of the Stars, 11th Fl.             100 West Liberty Street, Suite 940
                                              Los Angeles, CA 90067                          Reno, NV 89501
                                         9                                                   Tel: 775.343.7500
                                                                                             Fax: 844.670.6009
601 SOUTH FIGUEROA STREET. 25TH FLOOR




                                        10                                                   E-mail: jdesmond@dickinsonwright.com
 LOS ANGELES , CALIFORNIA 90017-5704




                                              Creditor’s Committee
                                        11
                                              Rob Speeney                                    Robert Zadek
         DENTONS US LLP




                                        12
            (213) 623-9300




                                              Cardinal Health 200, LLC                       Lenders Funding, LLC
                                              7000 Cardinal Place                            1001 Bridgeway, Suite 721
                                        13    Dublin, OH 43017                               Sausalito, CA 94965
                                              Office: (614) 533-3125                         Office: (415) 227-3585
                                        14    Email: rob.speeney@cardinalhealth.com          Email: rzadek@buchalter.com
                                        15

                                        16

                                        17

                                        18
                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28

                                                                                          -6-
                                             100259597\V-3
